DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are canceled by preliminary amendment dated 01/30/2020; new claims 5-12 presented by preliminary amendment dated 01/30/2020 are pending; claims 7-8 and 11-12 are withdrawn from consideration by provisional election. Thus, claims 5-6 and 9-10 are examined below.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The parameters t1 and t2 referenced below are as follows: (t1) the average thickness of a first part of the exterior body covering a first side surface where the negative electrode terminal and the positive electrode terminal of the power generation element exist, and (t2) an average thickness of a second part of the exterior body covering a second side surface positioned to intersect the first side surface of the power generation element. The species are as follows.
Species A: A non-aqueous electrolytic liquid secondary battery wherein the width of the negative electrode is larger than a width of the positive electrode and t1<t2; and
Species B: A non-aqueous electrolytic liquid secondary battery wherein the width of the negative electrode is smaller than a width of the positive electrode and t1>t2.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims are recognized as being generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Species A requires that the width of the negative electrode is larger than the width of the positive electrode whereas Species B requires the width of the negative electrode is smaller than the width of the positive electrode. In the alternative, Species A requires the technical feature of t1<t2, whereas Species B requires the opposite, i.e., t1>t2. 
The undersigned and Tiffany Adigwe (Applicant’s counsel) discussed the restriction requirement via telephone on Monday, November 22, 2021. A provisional election was made via Species A.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 5 shall be examined with the limitations of Species A only. Claims 7-8 and 11-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
It is noted that the language of claim 5 directed toward Species A and Species B does not limit the scope of the claims. Species A of claim 5 recites, “the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of t1<t2 in a case where a width of the negative electrode is larger than a width of the positive electrode” (emphasis added). the limitation is interpreted as being optional and does not limit the scope of the claims. The limitations in dependent claim 6 is similarly treated as being optional due to this language. 
As noted above, Applicant has made a provisional election for Species A for prosecution. Claim 5 includes language directed toward both Species A and Species B, and both of these limitations are optional as described immediately above. Due to the election of species, claim 5 is being interpreted as being consistent with Species A. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein in a case where the width of the negative electrode is larger than the width of the positive electrode…” (emphasis added). Claim 5 already provides antecedent basis for the case where the width of the negative electrode is larger than the width of the positive electrode. Thus, it is unclear if the recitation of this language means to refer to the recitation in claim 5, or if the “case” is a separate case. It is anticipated that the recitation of the language was meant to refer to the recitation in claim 5. Thus, the claim is interpreted as reciting, “wherein in the [[a]] case where the width of the negative electrode is larger than the width of the positive electrode…” By virtue of the dependency of claim 10 on claim 6, claim 10 is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinyashiki (US2009/0246607A1).
Regarding claim 5, Shinyashiki teaches a non-aqueous electrolytic liquid ([0058]) secondary battery (battery 40, FIG. 1; [0045]) comprising:
a power generation element (stacked electrode assembly 4, FIG. 2; [0045]) that includes a positive electrode (positive electrode plates 1, FIG. 2; [0045]) having a positive electrode terminal (positive electrode current collector terminal 8, FIGs. 7-8; [0045-0046]), a negative electrode (negative electrode plates 2, FIG. 2; [0045]) having a negative electrode terminal (negative electrode current collector terminal 9, FIGs. 7-8; [0045]), and a separator positioned between the positive electrode and the negative electrode (separators 3 interposed therebetween plates 2 and 3, FIG. 2; [0045]); and 

wherein an average thickness t1 (width d2 of inner welded portion 17b, which is equal to 5 mm, FIGs. 7-8 and 9(1); [0049]) of a first part (inner welded portion 17b, FIG. 8; [0049]) of the exterior body covering a first side surface where the negative electrode terminal and the positive electrode terminal of the power generation element exist (see FIG. 8: inner welded portion 17b is located at a first side where the negative electrode terminal 9 and positive electrode terminal 8 exist) is different from an average thickness t2 (width d1 of outer welded portion 17a, which is equal to 10 mm, FIGs. 7-8 and 9(1); [0049]) of a second part (outer welded portion 17a, FIG. 8; [0049]) of the exterior body covering a second side surface positioned to intersect the first side surface of the power generation element (see FIG. 8: first side surface is equivalent to the side where the electrode terminals 8 and 9 are, and the second side surface is the two surfaces orthogonal to the first side surface);
As noted above, the recitation, “in plan view of the power generation element from a lamination direction, in a second direction orthogonal to a first direction in which the positive electrode terminal and the negative electrode terminal extend, the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of t1<t2 in a case where a width of the negative electrode is larger than a width of the positive electrode” does not limit the scope of the claim due to the language, “… in a case.” However, in the alternative where the limitation is required, Shinyashiki meets the limitation. Shinyashiki teaches:

As noted above, the recitation, “in plan view of the power generation element from the lamination direction, in the second direction, the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of t1>t2 in a case where the width of the negative electrode is smaller than the width of the positive electrode” is an optional limitation (drawn to Species B, i.e., the non-elected invention), and thus is not required by the claim, and therefore Shinyashiki reads on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinyashiki (US2009/0246607A1), as applied to claim 5 above, and further in view of Takami (US7803483B2). 
Regarding claim 6, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery of claim 5 as described above in the case where the width of the negative electrode is larger than the width of the positive electrode. 
Shinyashiki does not explicitly teach the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of tl<t2 and the relationship of 0.70xt2<t1.
However, Takami teaches this limitation as shown below. Takami is analogous art to Shinyashiki that teaches a similar non-aqueous electrolytic liquid secondary battery (see FIGS. 1 and 6; abstract). The battery of Takami teaches a long side sealed section 8 (corresponding to the first side of the instant claims) orthogonal to first short side sealed sections 9a and 9b (corresponding to the second side of the instant claims) (FIG. 1; col. 10, lines 17-45). Takami teaches, “[i]t follows that it is possible for the long side sealed section 8, the first short side sealed section 9a and the second short side sealed section 9b to be equal to each other or to differ from each other in the average distance Y” (col. 10, lines 38-45; emphasis added). In such a case, the average distance Y of the short side sealed sections 9a, 9b corresponds to t2 of the instant claims and the average distance Y of the long side sealed section 8 corresponds to t1 of the instant claims (see FIG. 1; col. 10, lines 17-45). Takami also teaches that it is preferable for the distance Y to satisfy equation (4) (see col. 10, line 15) to improve the charge-discharge cycle characteristics (col. 9, lines 35-38). Thus, Takami teaches that distance Y (corresponding to t1 (average distance Y of long side sealed section 8) and t2 (average distance Y of short side sealed sections 9a, 9b)) is a result-effective variable for improving the charge-discharge cycle characteristics of a non-aqueous electrolytic secondary battery.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[t]he discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art.” See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Thus, absent evidence indicating that the claimed the relationship of 0.70xt2<t1 is critical, it would have been obvious before the effective filing date of the claimed invention to have modified the non-aqueous electrolytic liquid secondary battery of claim 5 as taught by Shinyashiki with that of Takami to arrive at the claimed invention by routine experimentation, wherein the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of tl<t2 and the relationship of 0.70xt2<t1. The skilled person would have been motivated to do so in order to improve the charge-discharge cycle characteristics of the battery (Takami, col. 9, lines 35-38). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinyashiki (US2009/0246607A1), as applied to claim 5 above, and further in view of Cho (US2012/0156551A1)
Regarding claim 9, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery according to claim 5 as described above. Shinyashiki does not teach wherein at least a part of the negative electrode terminal is covered with an insulating tape.
However, Cho teaches a similar secondary battery (abstract, FIG. 1) and is thus analogous art to Shinyashiki. Furthermore, Cho teaches the negative electrode terminal (negative electrode tab 115, FIG. 1; [0069]) is covered with an insulating tape (insulating tape 117, FIG. 1; [0069]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the non-aqueous electrolytic liquid secondary battery of claim 5 as taught by Shinyashiki with Cho to arrive at the claimed invention wherein at least a part of the negative electrode terminal is covered with an insulating tape. The skilled person would have been motivated to do so in order to insulate the negative electrode terminal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinyashiki (US2009/0246607A1) in view of Takami (US7803483B2) as applied to claim 6 above, and further in view of Cho (US2012/0156551A1).
Regarding claim 10, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery according to claim 6 as described above. Shinyashiki does not teach wherein at least a part of the negative electrode terminal is covered with an insulating tape.
However, Cho teaches a similar secondary battery (abstract, FIG. 1) and is thus analogous art to Shinyashiki and Takami. Furthermore, Cho teaches the negative electrode terminal (negative electrode tab 115, FIG. 1; [0069]) is covered with an insulating tape (insulating tape 117, FIG. 1; [0069]).
 Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the non-aqueous electrolytic liquid secondary battery of claim 6 as taught by . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140079983 A1 (teaches insulating tape 13);
US 20150064548 A1 (teaches insulating tapes 116 and 117); and
US 9741974 B2 (teaches insulative films 50, i.e., insulating tape).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571)-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/JASON BARTON/Examiner, Art Unit 4111                                                                                                                                                                                                        
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4111